Case 2:18-cv-00617-RGK-GJS Document 79-1 Filed 02/05/19 Page 1 of 4 Page ID #:970




                      EXHIBIT 1
Case 2:18-cv-00617-RGK-GJS Document 79-1 Filed 02/05/19 Page 2 of 4 Page ID #:971




 1
     RAFEY S. BALABANIAN (SBN – 315962)
 2   rbalabanian@edelson.com
     J. AARON LAWSON (SBN – 319306)
 3   alawson@edelson.com
     EDELSON PC
 4   123 Townsend Street, Suite 100
     San Francisco, California 94107
 5   Tel: (415) 212-9300
     Fax: (415) 373-9435
 6
     Counsel for Plaintiff and the Putative Classes
 7

 8                                UNITED STATES DISTRICT COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA
10
                                           WESTERN DIVISION
11
      JOSEPH LACK, individually and on                Case No. 2:18-cv-00617-RGK
12    behalf of all others similarly situated,
                                                      DECLARATION OF J. AARON
13                          Plaintiff,                LAWSON IN SUPPORT OF
                                                      PLAINTIFF’S MOTION TO APPROVE
14           v.                                       ALTERNATIVE SERVICE ON
15                                                    DEFENDANT MARK KARPELES
   MIZUHO BANK, LTD., a Japanese
16 financial institution, and MARK                    Judge:   Hon. R. Gary Klausner
   KARPELES, an individual,                           Date:
17                                                    Time:    9:00 a.m.
                            Defendants.               Place:   Courtroom 850
18

19
20

21

22

23

24

25

26
27

28
     DECLARATION OF J. AARON LAWSION                           CASE NO. 2:18-CV-00617-RGK-GJS
     ISO PLAINTIFF’S MOT. FOR ALT. SERVICE
 Case 2:18-cv-00617-RGK-GJS Document 79-1 Filed 02/05/19 Page 3 of 4 Page ID #:972




 1                         DECLARATION OF J. AARON LAWSON
 2              Pursuant to 28 U.S.C. § 1746, I hereby declare and state as follows:
 3         1.      I am an attorney in the above-captioned matter. I am entering this
 4 declaration in support of Plaintiff’s Motion to Approve Alternative Service on Defendant

 5 Mark Karpeles. This declaration is based upon my personal knowledge unless otherwise

 6 indicated. If called upon to testify as to the matters stated herein, I could and would

 7 competently do so.

 8         2.      I am an attorney in the San Francisco office of Edelson PC, which has been
 9 retained to represent Plaintiff Joseph Lack in this matter.

10         3.      I also previously represented Plaintiff Joseph Lack as a plaintiff in Greene
11 v. Mizuho Bank, Ltd., No. 1:14-cv-01437 (N.D. Ill.) prior to his voluntary dismissal from

12 that case. I continue to represent Gregory Greene and Anthony Motto, the remaining

13 representative plaintiffs in the case.

14         4.      During the week of January 28, 2019, counsel for Mark Karpeles in Greene
15 stated via email that she needed to confer (and then had conferred) with her client before

16 the parties filed their joint proposed case schedule in that litigation.

17         5.      On October 10, 2016, I participated in a Skype call with Mark Karpeles,
18 where he answered several questions about the Mt. Gox Exchange and generally

19 discussed Mizuho Bank’s role in the Exchange’s operation. During the call, Mr. Karpeles
20 stated that he was not represented by counsel. A day after the call, my firm followed up

21 with Mark Karpeles via email (at the magicaltux@gmail.com email address, which Mark

22 had confirmed as his personal email account during the October 10th call) with a number

23 of additional questions in writing. Mr. Karpeles replied in writing via an email sent from

24 the magicaltux@gmail.com address on October 12, 2016. Mr. Karpeles continued to send

25 emails to attorneys at Edelson PC emails using the magicaltux@gmail.com email address

26 through July 20, 2017. Mr. Karpeles has used this same email address as a point of
27 contact for creditors of Mt. Gox, including on a forum he hosted on the website

28                                                1
     DECLARATION OF J. AARON LAWSION                          CASE NO. 2:18-CV-00617-RGK-GJS
     ISO PLAINTIFF’S MOT. FOR ALT. SERVICE
 Case 2:18-cv-00617-RGK-GJS Document 79-1 Filed 02/05/19 Page 4 of 4 Page ID #:973




 1 reddit.com in 2018. See

 2 https://www.reddit.com/r/Bitcoin/comments/89o16y/im_mark_karpel%C3%A8s_exceo_

 3 of_bankrupt_mtgox_ask_me/ (last accessed February 4, 2019).

 4         6.     On January 29, 2019, I received correspondence from the Consulate
 5 General of Japan (dated January 24, 2019), which stated that the papers our firm

 6 submitted through Japan’s Ministry of Foreign Affairs for service on Mark Karpeles

 7 could not been served at the address.

 8         7.     On August 28, 2018, an attorney from my firm requested that counsel for
 9 Mark Karpeles in the Greene litigation (Bevin Brennan) accept and pass on copies of the

10 complaint and summons from this case to her client. Ms. Brennan, however, refused.

11         8.     On February 5, 2019, I conferred with counsel for Defendant Mizuho Bank,
12 Ltd. about the relief sought in the instant application. Counsel represented that Mizuho

13 indicated that Mizuho does not oppose the application.

14

15         I declare under penalty of perjury that the above and foregoing is true and correct.
16

17         Executed February 5, 2019 in San Francisco, California.
18                                            /s/ J. Aaron Lawson
19

20

21

22

23

24

25

26

27

28
     DECLARATION OF J. AARON LAWSION             2            CASE NO. 2:18-CV-00617-RGK-GJS
     ISO PLAINTIFF’S MOT. FOR ALT. SERVICE
